             Case 20-10166-JTD   Doc 361   Filed 03/06/20   Page 1 of 2



                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE

In Re:
                                                       Case No. 20-10166 (JTD)
      LUCKY’S MARKET PARENT                            Chapter 11
      COMPANY, LLC, et al.,                            (Jointly Administered)
            Debtors.
                                           /

     NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

      PLEASE TAKE NOTICE that, pursuant to Rule 9010(b) of the Federal Rules

of Bankruptcy Procedure, the undersigned hereby enters his appearance in this

case as counsel for: BUFFALO RIDGE CENTER SOUTH, LLC.

      FURTHER, PLEASE TAKE NOTICE that, pursuant to Rules 2002 and 9007

of the Federal Rules of Bankruptcy Procedure, the undersigned requests that all

notices and all other papers required to be served in this case be served upon

the following person(s) and that the following person(s) be added to the mailing

matrix in this case:

                        Michael A. Fleming, Esq.
                        PLUNKETT COONEY
                        38505 Woodward Avenue, Suite 100
                        Bloomfield Hills, MI 48304
                        PH: (248) 901-4000 /FAX: (248) 901-4040
                        mfleming@plunkettcooney.com

      FURTHER, PLEASE TAKE NOTICE that, without limiting the foregoing

request for service of all notices and other papers, the undersigned specifically

requests, pursuant to Rules 3015, 3017(a), and all other applicable rules of the
                  Case 20-10166-JTD   Doc 361   Filed 03/06/20   Page 2 of 2



Federal Rules of Bankruptcy Procedure, to be served with all proposed plans of

reorganization and disclosure statements and objections relating thereto, as well

as all other pleadings, memoranda, and briefs in support of any of the foregoing.

        Neither this Notice of Appearance, nor any subsequent appearance,

pleading, claim or suit, is intended to waive: (a) the referenced parties’ rights to

have final orders in non-core matters entered only after de novo review by a

federal district court judge; (b) the referenced parties’ rights to trial by jury in

any proceeding so triable herein or in any case, controversy or proceeding

related hereto; (c) the referenced parties’ rights to have the reference

withdrawn by the federal district court in any matter subject to mandatory or

discretionary withdrawal; or (d) any other rights, claims, actions, defenses,

setoffs, or recoupments to which the referenced parties are or may be entitled in

law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments the referenced parties expressly reserve.

                                      Respectfully submitted,

                                  By: /s/Michael A. Fleming
                                     Michael A. Fleming (P38293)
                                     PLUNKETT COONEY
                                     Attorney(s) for Buffalo Ridge Center South, LLC
                                     38505 Woodward Avenue, Suite 100
                                     Bloomfield Hills, MI 48304
                                     PH: (248) 901-4000 / FAX: (248) 901-4040
Dated: March 6, 2020                 mfleming@plunkettcooney.com
Open.20330.23103.23743766-1


                                            2
